499 U.S. 985
111 S. Ct. 1645
113 L. Ed. 2d 740
Roy Allen HARICH, petitionerv.FLORIDA.
No. 90-7789.

Case below, 437 So. 2d 1082;  542 So. 2d 980;  573 So. 2d 303.
April 23, 1991.  The application for stay of execution of sentence of death presented to Justice KENNEDY and by him referred to the Court is denied.  The petition for a writ of certiorari to the Supreme Court of Florida is denied.
Justice MARSHALL dissenting:


1
Adhering to my view that the death penalty is in all circumstances cruel and unusual punishment prohibited by the Eighth and Fourteenth Amendments, Gregg v. Georgia, 428 U.S. 153, 231, 96 S. Ct. 2909, 2973, 49 L. Ed. 2d 859 (1976), I would grant the application for stay of execution and the petition for a writ of certiorari and vacate the death sentence in this case.